Appellants W. A., Walter A., M. E., and W. E. Ryder prosecute this appeal from a judgment obtained against them in the district court of Foard county by appellee, the Crowell State Bank, for the sum of $965.62 and the foreclosure of a chattel mortgage to secure the payment of said amount.
The suit was on a promissory note and a chattel mortgage executed by appellants and payable to appellee.
Appellants W. A., Walter A., and W. E. Ryder pleaded that the note sued on had been renewed by the execution by them of two notes "dated July 1, 1931, for the sum of $570.00 each, one due on the 15th day of June, 1931, and one due July 1, 1932."
Appellant M. E. Ryder pleaded that he was only a surety on the note sued on, and "That on October 23, 1931," the other appellants "made, executed and delivered to The Crowell State Bank of Crowell their two promissory notes for the sum of Five-HundredSeventy ($570.00) and no/100 dollars each and due and payable on June 15th and July 1st, 1931 and 1932 respectively"; that he did not execute the renewal notes and appellee is estopped from prosecuting this suit as to him.
On special issues submitted by the court, the jury found, in effect, that there was an agreement between the appellants and appellee to renew the original note by executing two notes for $570 each, that the renewal notes were never executed by appellants according to the agreement, and that appellee never accepted the renewal notes and chattel mortgage given to secure the payment thereof.
No other issue was requested or submitted, and the findings of the jury, which are not attacked, require the judgment rendered.
  Affirmed. *Page 1119